DETAILED ACTION


     Allowable Subject Matter
Claims 1-2, 4-5, 7-14, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that the amended imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following additional prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

HENKEL et al. ""Non-CE4: Switched Half-Pel Interpolation Filter,"" Joint Video Experts Team (JVET)of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 1114th Meeting: Geneva, CH, 19–27 March 2019, document JVET-N0309, 2019. (section 2.2.1; 6-tap filter for if_idx =0 and 8-tap for if_idx =1)



US 20150229953 A1 (generally describes fractional pixel interpolation filter selections where geometric/asymmetric partition applied; para 31, 57, claim 1 and claim 5)




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426